TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00590-CV


                                         W. W., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




            FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-13-001416, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant W.W. filed her notice of appeal on September 15, 2014. The appellate

record was complete October 22, 2014, making appellant’s brief due November 11, 2014. To

date, appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits affecting the parent-child relationship filed by a governmental entity for

managing conservatorship. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days for court’s final

disposition). The accelerated schedule requires greater compliance with briefing deadlines.

Therefore we order counsel to file appellant’s brief no later than December 1, 2014. If the brief

is not filed by that date, counsel may be required to show cause why he should not be held in

contempt of court.

               It is ordered on November 13, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin